EXHIBIT 12.1 Ratio of Earnings to Fixed Charges For Period Ended March 31, 2010 (in thousands, except ratio computation) Three months ended March 31, Pretax income from continuing operations before adjustment for noncontrolling interest $ Adjustments Equity in loss in unconsolidated joint ventures ) Fixed Charges Distributed income of equity investees Capitalized interest ) Earnings as Defined $ Fixed Charges Interest expense $ Capitalized interest Amortization of debt premiums Amortization of deferred financing fees Fixed Charges $ Ratio of earning to Fixed Charges 52
